DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recite the limitation "the first light mode" in line 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim, whereby the best-deemed interpretation has been applied in the prior art rejection below.
Claim 6 recites the limitation "the second light mode" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim, whereby the best-deemed interpretation has been applied in the prior art rejection below.
Claim 9 recites the limitation "each of the individual diodes" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim, whereby the best-deemed interpretation has been applied in the prior art rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al. (U.S. Patent 9,567,899 B2) in view of Harvey et al. (U.S. Publication 2016/0223185 A1).
With regards to Claim 1, McKinley discloses a site light [Figures 1-8] including:
A body (200);
A power system [Column 2, Lines 45-46: “power plant generator” or “electrical power supply”];
A telescopic arm assembly (100) supported by the body, wherein the telescopic arm includes a first end fixed relative to the body and a second end opposite and movable with respect to the first end [note Figure 1]; and
A light assembly [Figure 3] in operable communication with the power system and coupled to and movable together with the second end of the telescopic arm [note Figures 4-8].
McKinley does not specifically teach the power system including an AC input and battery terminal, and wherein the light assembly is operable in a first light mode in which the light assembly outputs approximately 13,000 lumens of light and a second light mode in which the light assembly outputs approximately 20,000 lumens of light.
Harvey teaches a light assembly [Figures 1-22] incorporating a power system including an AC input and battery terminal [Paragraphs 37-40], and teaches “The control panel 45 includes, among other things, a power button 55, a light intensity control 60, a light intensity indicator 65, and a power source indicator 70. The light intensity control 60 allows a use to increase or decrease the intensity of the light 10. There can be three intensity settings when the area light 10 is using DC power and six intensity settings when the area light 10 is using AC power. The light intensity indicator 65 may include a plurality of indicator bars that depict the level of intensity that the light 10 is supplying” [Paragraph 33].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the power system of McKinley to have incorporated the AC input and the battery terminal of Harvey, in order to provide greater functionality in regards to a rechargeable battery for remote purposes and a more sustainable direct power source from AC input.  Such an obvious configuration is well-established within the art.
It also would have been advantageous and obvious to one ordinarily skilled in the art at the time of invention to have modified the light assembly of McKinley to be operable in a first light mode in which the light assembly outputs approximately 13,000 lumens of light and a second light mode in which the light assembly outputs approximately 20,000 lumens of light, as taught in principle by the variable intensity control/settings of Harvey, in order to provide greater control of the illumination and brightness as desired for various purposes.
With regards to Claim 2, McKinley in view of Harvey discloses the claimed invention as modified and cited above.  In addition, Harvey teaches the power system being operable in a first power mode in which the power system receive power via the AC input, and a second power mode operation in which the power system receives power via the battery terminal [note Paragraph 40].
With regards to Claim 3, McKinley in view of Harvey discloses the claimed invention as modified and cited above.  In addition, Harvey teaches a rechargeable battery (25) couplable to the battery terminal, and wherein the power system is configured to both power the light assembly and recharge the rechargeable battery during the first mode [note Paragraphs 37-40].
With regard to Claims 4-6, as best understood given the 112 rejection above, McKinley in view of Harvey discloses the claimed invention as modified and cited above.  In addition, Harvey teaches a rechargeable battery (25) removably coupled to the battery terminal and configured to power the light assembly, but does not specifically teach the rechargeable battery having a capacity between 3 to 15 Ah (or 6 to 15 Ah), and wherein the site light is configured to operate between 2 to 6 hours (or 5 to 6 hours or 1 to 4 hours) when the light assembly is operating in (the) a first light mode or (the) a second light mode.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rechargeable battery of McKinley in view of Harvey to have a capacity between 3 to 15 Ah (or 6 to 15 Ah) where the site light is configured to operate between 2 to 6 hours (or 5 to 6 hours or 1 to 4 hours) when the light assembly is operating in a first light mode (or second light mode), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the capacity for rechargeable batteries of the power tool type mentioned by Harvey [Paragraph 48] are typically between 3-15 Ah (or 6-15 Ah) and would be capable of producing 2 to 6 hours (or 5-6 or 1-4 hours) for when a light assembly is of a first/second light mode of particular lumen intensity.
With regards to Claim 7, McKinley discloses the light assembly [Figure 3] including a plurality of light pods (60), and wherein each light pod includes a housing [note Figure 3], a heat sink [note Figure 3: backside of (60)] positioned within the housing, and an LED module mounted to the heat sink [note Figure 3].
With regards to Claim 8, McKinley in view of Harvey discloses the claimed invention as cited above, but does not specifically teach the LED module being a chip-on board LED.  However, it would have been obvious to one ordinarily skilled in the art at the time of inventio to have incorporated the LED module to be a chip-on board LED, since such LEDs are well-established in the art with respect to LEDs mounted onto a printed circuit board.
With regards to Claim 9, as best understood given the 112 rejection, McKinley in view of Harvey discloses the claimed invention as cited above.  In addition, McKinley obviously teaches a single optic [note Figure 3] configured to influence the distribution of light emitted from each of (the) individual diodes included on the LED [note Figure 3].
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al. (U.S. Patent 9,567,899 B2) in view of Harvey et al. (U.S. Publication 2016/0223185 A1) as applied to Claim 7 above, and further in view of Clifford (U.S. Publication 2014/0085882 A1).
With regard to Claims 10 and 12, McKinley in view of Harvey discloses the claimed invention as modified and cited above.  In addition, McKinley discloses at least one light pod of the plurality of light pods (60) being movably coupled to a carriage (20) [via (30, 40)], but does not specifically teach the light assembly including the carriage coupled and movable with respect to the second end of the arm (re: Claim 10), wherein the carriage has at least two degrees of freedom between itself and the second end of the arm (re: Claim 12).
Clifford teachings a work light assembly [Figures 1-11], including a connection (18) that facilitates movement of at least two degrees of freedom.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the carriage of McKinley in view of Harvey to have been movable with at least two degrees of freedom, as taught in principle by Clifford, between itself and the second end of the arm, so as to provide greater flexibility in terms of illumination direction and/or storage as desired.
With regard to Claims 11 and 13, McKinley discloses at least one light pod of the plurality of light pods (60) having two degrees of freedom [via (30, 40)] between itself and the carriage (20).
With regards to Claim 14, McKinley discloses multiple light pods (30) of the plurality of light pods (60) being movably coupled [via (30, 40)] to the carriage (20), and wherein each light pod is movable independently of other light pods relative to the carriage [note Figures 3-4 and Column 2, Lines 59-67].
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al. (U.S. Patent 9,567,899 B2) in view of Harvey et al. (U.S. Publication 2016/0223185 A1), and further in view of Clifford (U.S. Publication 2014/0085882 A1).
With regard to Claims 15-16, McKinley discloses a site light [Figures 1-8] including:
A body (200);
A power system [Column 2, Lines 45-46: “power plant generator” or “electrical power supply”];
A telescopic arm assembly (100) supported by the body, wherein the telescopic arm includes a first end fixed relative to the body and a second end opposite and movable with respect to the first end [note Figure 1];
A carriage (20) coupled to the second end of the telescopic arm; and 
A plurality of light pods (60), each light pod coupled to and movable with respect to the carriage, wherein each light pod of the plurality of light pods is movable independent of the other light pods [note Figures 3-4 and Column 2, Lines 59-67], and wherein each light pod has two degrees of freedom of movement relative to the carriage [via (30, 40)].
McKinley does not specifically teach the power system including a battery terminal, and does not specifically teach the carriage having at least two degrees of freedom of movement relative to the second end of the telescopic arm.
Harvey teaches a light assembly [Figures 1-22] incorporating a power system including an AC input and battery terminal [Paragraphs 37-40], and teaches “The control panel 45 includes, among other things, a power button 55, a light intensity control 60, a light intensity indicator 65, and a power source indicator 70. The light intensity control 60 allows a use to increase or decrease the intensity of the light 10. There can be three intensity settings when the area light 10 is using DC power and six intensity settings when the area light 10 is using AC power. The light intensity indicator 65 may include a plurality of indicator bars that depict the level of intensity that the light 10 is supplying” [Paragraph 33].
Clifford teachings a work light assembly [Figures 1-11], including a connection (18) that facilitates movement of at least two degrees of freedom.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the power system of McKinley to have incorporated the battery terminal of Harvey, in order to provide greater functionality in regards to a rechargeable battery for remote purposes.  Such an obvious configuration is well-established within the art.
It would have been further advantageous and obvious to one ordinarily skilled in the art at the time of invention to have modified the carriage of McKinley in view of Harvey to have been movable with at least two degrees of freedom, as taught in principle by Clifford, relative to the second end of the telescopic arm, so as to provide greater flexibility in terms of illumination direction and/or storage as desired.
With regards to Claim 16, McKinley in view of Harvey, and further in view of Clifford discloses the claimed invention as modified and cited above.  In addition, McKinley discloses the telescopic arm defining an axis [note Figure 1], wherein, as modified above, Clifford teaches the carriage/connection being pivotably movable with respect to the telescopic arm about a first axis that is coincident of the axis of the telescopic arm and a second axis perpendicular to the first axis [note Figures 1-11: (18)].
With regards to Claim 17, McKinley discloses each light pod (60) includes a housing [note Figure 3], a heat sink [note Figure 3: backside of (60)] positioned within the housing, and an LED module mounted to the heat sink [note Figure 3].
With regards to Claim 18, McKinley does not specifically teach each light pod is operable in a first light mode in which the light assembly outputs approximately 13,000 lumens of light and a second light mode in which the light assembly outputs approximately 20,000 lumens of light.
Harvey teaches, “The control panel 45 includes, among other things, a power button 55, a light intensity control 60, a light intensity indicator 65, and a power source indicator 70. The light intensity control 60 allows a use to increase or decrease the intensity of the light 10. There can be three intensity settings when the area light 10 is using DC power and six intensity settings when the area light 10 is using AC power. The light intensity indicator 65 may include a plurality of indicator bars that depict the level of intensity that the light 10 is supplying” [Paragraph 33].
It would have been advantageous and obvious to one ordinarily skilled in the art at the time of invention to have modified the light assembly of McKinley to be operable in a first light mode in which the light assembly outputs approximately 13,000 lumens of light and a second light mode in which the light assembly outputs approximately 20,000 lumens of light, as taught in principle by the variable intensity control/settings of Harvey, in order to provide greater control of the illumination and brightness as desired for various purposes.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al. (U.S. Patent 9,567,899 B2) in view of Harvey et al. (U.S. Publication 2016/0223185 A1).
With regard to Claims 19-20, McKinley discloses a site light [Figures 1-8] including:
A body (200);
A power system [Column 2, Lines 45-46: “power plant generator” or “electrical power supply”];
A telescopic arm assembly (100) supported by the body, wherein the telescopic arm includes a first end fixed relative to the body and a second end opposite and movable with respect to the first end [note Figure 1]; 
A light assembly [Figure 3] in operable communication with the power system and coupled to and movable together with the second end of the telescopic arm [note Figures 4-8].
McKinley does not specifically teach the power system including a battery terminal and a rechargeable battery couplable to the battery terminal (re: Claim 19) and an AC input, wherein the power system is operable in a first power mode, in which the light assembly is powered via the AC input, and a second power mode in which the light assembly is powered via the battery terminal (re: Claim 20), and wherein the light assembly is operable to output approximately 20,000 lumens of light for at least one hour.
Harvey teaches a light assembly [Figures 1-22] incorporating a power system including an AC input and battery terminal [Paragraphs 37-40], and teaches “The control panel 45 includes, among other things, a power button 55, a light intensity control 60, a light intensity indicator 65, and a power source indicator 70. The light intensity control 60 allows a use to increase or decrease the intensity of the light 10. There can be three intensity settings when the area light 10 is using DC power and six intensity settings when the area light 10 is using AC power. The light intensity indicator 65 may include a plurality of indicator bars that depict the level of intensity that the light 10 is supplying” [Paragraph 33].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the power system of McKinley to have incorporated the AC input and the battery terminal with couplable rechargeable battery such that the power system is operable in a first power mode powered with AC input and a second power mode powered with battery terminal, as taught in principle by Harvey, in order to provide greater functionality in regards to a rechargeable battery for remote purposes and a more sustainable direct power source from AC input.  Such an obvious configuration is well-established within the art.
It also would have been advantageous and obvious to one ordinarily skilled in the art at the time of invention to have modified the light assembly of McKinley to be operable to output approximately 20,000 lumens of light for at least one hour, as taught in principle by the variable intensity control/settings of Harvey, in order to provide greater control of the illumination and brightness as desired for various purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 9,484,602 B1 to Podolefsky that teaches a work light assembly with battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, June 16, 2022

/Jason M Han/Primary Examiner, Art Unit 2875